—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered January 15, 1997, convicting defendant of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations, and find that the evidence supported a reasonable inference that the weapon was defaced for the purposes set forth in Penal Law § 265.02 (3). To the extent that defendant is raising a sufficiency claim, such claim is unpreserved and we decline to review it in the interest of justice. Concur — Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.